DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims benefit of provisional application no. 63/070,279 filed 08/26/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…is provided,” (line 2) which can be implied and therefore should be omitted.

Claim Objections
Claims 22-23 are objected to because of the following informalities:
These claims recite limitations that can already be found in their parent claim, claim 1 and thus fail to further limit the parent/independent claim.  For example, the limitations of the human factor data being directly retrieved from a radio signal (claim 22) or from the image (claim 23) can already be found in the “directly retrieve” limitation of claim 1.  Note, claim 1’s limitation does comprise “or” type language such that in the situation that a) human factor data is directly retrieved from a radio signal in claim 1, claim 22 fails to further limit claim 1 and b) human factor data is directly retrieved from the image in claim 1, claim 23 fails to further limit claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11, 13, 15, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghara et al. (U.S. Publication 2017/0344107).
In reference to claim 1, Aghara et al. discloses a driving method suitable for a multimedia system comprising a head-mounted device (HMD) (see paragraphs 13, 21 and Figure 2 wherein Aghara et al. discloses performing dynamic and automatic adjustment of distance between lenses and/or displays associated with viewing systems or device such as head-mounted displays, based on interpupillary distance of users of the viewing device. Aghara et al. discloses the invention performed via a computing device that includes a web browser interface and other GUI user interfaces of which the Examiner deems equivalent to a device “suitable for a multimedia system.”), comprising:
directly retrieving human factor data from a radio signal, or an image (see paragraphs 23-24, 29-32 and Figures 2-3B wherein Aghara et al. discloses the head-mounted display computing device comprising eye tracking sensors along with one or more cameras, which are used to measure and analyze a user/wearer’s eyes and derive interpupillary distance data.  Aghara et al. discloses the camera detecting and producing 2D, 3D, IR and/or depth data.  Even further, Aghara et al. discloses the eye-tracking sensors as “video-based.”  Note, the Examiner interprets such interpupillary distance data equivalent to Applicant’s “human factor data.”  The Examiner interprets such IPD data derived based upon at least “an image,” as claimed.  Aghara et al. explicitly discloses a measurement/analysis logic that measures collected eye data and derives the IPD therefrom.  It is clear that taking image information from the one or more cameras, measuring it and deriving IPD is equivalent to “directly retrieving human factor data…from an image.”  Note, the Examiner points to the claim’s “or” usage in describing the “human factor data” which requires the teaching of only one of the listed limitations by the prior art.); and
according to the human factor data, automatically adjusting software for driving the HMD or hardware components of the multimedia system (see paragraphs 57-58 and #401-409 of Figure 4 wherein Aghara et al. discloses the device measuring/determining IPD relating to the user’s eyes and adjusting one or more lenses and/or one or more of the displays automatically and dynamically based on the corresponding IPD.  Aghara et al. explicitly discloses the adjustments taking the form of automatically moving the lenses using one or more motors for proper alignment thereof with a user’s eyes.  Note, the Examiner interprets such adjustments equivalent to, “adjusting…hardware components.”  Note, the Examiner again points to the claim’s “or” usage in describing the “adjusting” which requires the teaching of only one of the listed limitations by the prior art.). (see Response to Arguments below)
In reference to claim 2, Aghara et al. discloses all of the claim limitations as applied to claim 1 above.  Aghara et al. discloses the device measuring/determining IPD relating to the user’s eyes and adjusting one or more lenses and/or one or more of the displays automatically and dynamically based on the corresponding IPD, the adjustments taking the form of automatically moving the lenses using one or more motors for proper alignment thereof with a user’s eyes (see paragraphs 57-58 and #401-409 of Figure 4).  Note, the Examiner again points to the claim’s “or” usage in describing the “adjusting” which requires the teaching of only one of the listed limitations by the prior art. 
In reference to claims 3 and 13, Aghara et al. discloses all of the claim limitations as applied to claims 2 and 12 respectively above.  Aghara et al. discloses the device measuring/determining IPD relating to the user’s eyes and adjusting one or more lenses and/or one or more of the displays automatically and dynamically based on the corresponding IPD, the adjustments taking the form of automatically moving the lenses using one or more motors for proper alignment thereof with a user’s eyes (see paragraphs 57-58 and #401-409 of Figure 4).  Aghara et al. explicitly discloses adjusting the lenses horizontally in the X-axis and/or vertically in the Y-axis based upon X and/or Y parameters corresponding to the measured/determined IPD (see paragraph 58).  Note, the Examiner again points to the claim’s “or” usage in describing the “adjusting” which requires the teaching of only one of the listed limitations by the prior art.
In reference to claims 5 and 15, Aghara et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively above.  Aghara et al. explicitly discloses the device comprising a plurality of computing modules some of which are responsible for drawing objects on one or more screens for the user to see as well as tracking such virtual objects on the display in three-dimensional space (see at least paragraphs 74, 76 and 81) of which the Examiner interprets would at least inherently be responsible for “adjusting renderings of a plurality of frames” when the previously cited above techniques of adjusting the display of Aghara et al. are performed.
In reference to claim 11, Aghara et al. discloses a multimedia system, comprising: a head-mounted device (HMD), comprising a display system (see paragraphs 13, 21, 27, 28 and Figure 2 wherein Aghara et al. discloses performing dynamic and automatic adjustment of distance between lenses and/or displays associated with viewing systems or device such as head-mounted displays, based on interpupillary distance of users of the viewing device. Aghara et al. discloses the invention performed via a computing device that includes a web browser interface and other GUI user interfaces, which are displayed on displays of the HMD, of which the Examiner deems equivalent to a, “a multimedia system.”  Note, it is clear that the HMD device of Aghara et al. which explicitly comprises display screens (#245 of Figure 2) at least inherently comprises a “display system.”);
a camera system disposed on or separated from the HMD (see paragraphs 29-32, 35, Figures 2A-B and #241 of Figure 3B wherein Aghara et al. discloses the head-mounted display computing device comprising eye tracking sensors along with one or more cameras, which are used to measure and analyze a user/wearer’s eyes and derive interpupillary distance data.  Aghara et al. discloses the sensors comprised within the HMD.  Note, the Examiner points to the claim’s “or” usage in describing the “camera system” which requires the teaching of only one of the listed limitations by the prior art.); and
a computing device, communicatively coupled with the HMD and the camera system (see paragraph 21 and Figure 2 wherein Aghara et al. discloses the HMD device comprising an automatic view adjustment mechanism comprising multiple “logic” components for performing the invention.  The Examiner notes that the “mechanism” is comprised within the HMD device and therefore coupled to the sensors/cameras.), and being configured to:
directly retrieve human factor data from a radio signal, or an image (see paragraphs 23-24, 29-32 and Figures 2-3B wherein Aghara et al. discloses the head-mounted display computing device comprising eye tracking sensors along with one or more cameras, which are used to measure and analyze a user/wearer’s eyes and derive interpupillary distance data.  Aghara et al. discloses the camera detecting and producing 2D, 3D, IR and/or depth data.  Even further, Aghara et al. discloses the eye-tracking sensors as “video-based.”  Note, the Examiner interprets such interpupillary distance data equivalent to Applicant’s “human factor data.”  The Examiner interprets such IPD data derived based upon at least “an image,” as claimed.  Aghara et al. explicitly discloses a measurement/analysis logic that measures collected eye data and derives the IPD therefrom.  It is clear that taking image information from the one or more cameras, measuring it and deriving IPD is equivalent to “directly retrieving human factor data…from an image.”  Note, the Examiner points to the claim’s “or” usage in describing the “human factor data” which requires the teaching of only one of the listed limitations by the prior art.); and
according to the human factor data, automatically adjust software for driving the HMD or hardware components of the multimedia system (see paragraphs 57-58 and #401-409 of Figure 4 wherein Aghara et al. discloses the device measuring/determining IPD relating to the user’s eyes and adjusting one or more lenses and/or one or more of the displays automatically and dynamically  based on the corresponding IPD.  Aghara et al. explicitly discloses the adjustments taking the form of automatically moving the lenses using one or more motors for proper alignment thereof with a user’s eyes.  Note, the Examiner interprets such adjustments equivalent to, “adjusting…hardware components.”  Note, the Examiner again points to the claim’s “or” usage in describing the “adjusting” which requires the teaching of only one of the listed limitations by the prior art.).
	In reference to claim 21, claim 21 is similar in scope to claim 11 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 11 above, claim 21 further recites, “A non-transitory computer-readable storage medium storing a computer program for controlling a multimedia system…”  Aghara et al. explicitly discloses embodiments of the invention implement via a computer program produce including non-transitory machine-readable storage media storing executable instructions (see at least paragraph 69).
In reference to claim 23, Aghara et al. discloses all of the claim limitations as applied to claim 1 above.  Aghara et al. discloses the head-mounted display computing device comprising eye tracking sensors along with one or more cameras, which are used to measure and analyze a user/wearer’s eyes and derive interpupillary distance data (see paragraphs 23-24, 29-32 and Figures 2-3B).  Aghara et al. discloses the camera detecting and producing 2D, 3D, IR and/or depth data (see paragraph 23).  Even further, Aghara et al. discloses the eye-tracking sensors as “video-based.” (see at least paragraph 30).  Aghara et al. explicitly discloses a measurement/analysis logic that measures collected eye data and derives the IPD therefrom (see paragraph 32).  It is clear that taking image information from the one or more cameras, measuring it and deriving IPD is equivalent to “directly retrieving human factor data…from an image.” (see Response to Arguments below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Publication 2017/0344107).
In reference to claim 22, Aghara et al. discloses all of the claim limitations as applied to claim 1 above.  Although Aghara et al. discloses determining the IPD from image data, Aghara et al. does not explicitly disclose retrieving it from a “radio signal.”  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to retrieve the IPD data of Aghara et al. from a variety of sources/means including one that involves radio signals.  Applicant has not disclosed that retrieving human factor data explicitly via radio signals provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Aghara et al. because the exact source of such data is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/environment at hand.  Examiner further points out the fact that the source of such human factor data leads to no different functionality to the invention at hand and thus solely provides an obvious variant of the invention thereof.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Aghara et al. to obtain the invention as specified in claim 22.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Publication 2017/0344107) and Laffont et al. (U.S. Publication 2020/0051320).
In reference to claims 4 and 14, Aghara et al. discloses all of the claim limitations as applied to claims 2 and 12 respectively above.  Aghara et al. explicitly discloses the one or more motors moving the lenses, which are aligned in a line in the X-axis, in a Y-axis movement, the movement being “substantially perpendicular” to the alignment of left and right eye lenses (see paragraphs 49, 51-52 and Figure 3B).  Aghara et al. does not however explicitly disclose the “human factor data” as describing a diopter value.  Laffont et al. discloses a method, system and device for viewing a virtual environment through an optical system (see paragraph 9).  Laffont et al. discloses the optical system in the form of an HMD such that the invention provides focus adjustment for focus of the display utilizing an optical magnification and lens (see paragraphs 60, 81, 82 and Figure 4).  Laffont et al. discloses one particular embodiment which further utilizes characteristics of a user to adjust the display, such characteristics related to the user’s eye positions, eye orientations and/or gaze direction (see paragraphs 123, 124 and 127).  Laffont et al. discloses setting a desired distance of focus based upon the number of diopters which represents an amount of myopia or hypermyopia per the user (see paragraphs 130-133).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the diopter value-based display adjustment techniques of Laffont et al. with the view adjustments for computing device techniques of Aghara et al. in order to provide corrective measures, by-way-of varying focus and distortion corrections, per characteristics of each user when using virtual reality type displays who do and who do not require eyeglasses (see paragraphs 7-8 of Laffont et al.). 
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Publication 2017/0344107) and Smith et al. (U.S. Publication 2020/0020138).
In reference to claims 6 and 16, Aghara et al. discloses all of the claim limitations as applied to claims 5 and 15 respectively above.  Aghara et al. does not explicitly disclose adjusting the display using a degree or type parameter of color blindness such that colors are adjusted based upon such parameter(s).  Smith et al. discloses systems and methods for handling color vision deficiency in virtual, augmented and mixed reality applications (see paragraph 6).  Smith et al. discloses the invention applying RGB adjustments to images displayed by an HMD (head-mounted device) worn by a user (see paragraph 6).  Smith et al. further explicitly discloses virtual reality applications executing a color handling engine that receives color blindness calibration data and enhances RGB values for pixels in the display using such data (see paragraphs 70-72 and Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the color vision deficiency handling in virtual reality application techniques of Smith et al. with the view adjustments for computing device techniques of Aghara et al. in order to improve a user’s overall virtual reality experience by limiting or eliminating the reduction of the user’s ability to naturally distinguish between a plurality of colors via the production of adjusted output colors as per a user’s specific needs (see paragraphs 9-10 of Smith et al.).
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Publication 2017/0344107) and Dack et al. (U.S. Publication 2017/0358138).
In reference to claims 7 and 17, Aghara et al. discloses all of the claim limitations as applied to claims 5 and 15 respectively above.  Aghara et al. does not explicitly disclose adjusting the display output of the HMD based upon data comprising height of a user and distance between a virtual object and a plane.  Dack et al. discloses methods and systems for rendering augmented reality objects based on user heights (see paragraph 2).  Dack et al. discloses the invention defining and determining a height of a user associated with a head-mounted display (see paragraph 23).  Dack et al. discloses generating placement data dictating the placement of augmented reality objects in the augmented reality rendering view using rules of constraint that are associated with users (see paragraphs 23-24, 28-29 and 42-43).  Dack et al. explicitly discloses such constraint rules indicating that object heights in the augmented view should be adjusted based on user height data (see paragraph 29).  Dack et al. further alternatively discloses that the actual height where the objects are rendered may remain while they can be scaled and/or rotated base on the user height (see paragraph 29).  Note, the Examiner interprets such virtual object manipulation based upon user height data in Dack et al. equivalent to Applicant’s, “adjusting, according to the height value, a distance between a virtual object and v ritual plane at which the user locates, the distance positively correlated to the height value.”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the user height-based rendering in virtual reality application techniques of Dack et al. with the view adjustments for computing device techniques of Aghara et al. in order to ensure the physical comfort of a user of an HMD by eliminating any ongoing requirement of the user to constantly move their heads to find focus of an object due to objects not being eye level with the user’s height (see at least paragraph 19 of Dak et al.).
Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Publication 2017/0344107) and Im et al. (U.S. Publication 2013/0050425).
In reference to claims 8 and 18, Aghara et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively above.  Although Aghara et al. does disclose utilizing eye tracking sensors along with one or more cameras to measure and analyze a user/wearer’s eyes and derive interpupillary distance data (see paragraphs 24, 29-32 and Figures 2-3B) as well as the camera’s being part of the HMD (see at least Figure 3B), Aghara et al. does not explicitly disclose adjusting image resolutions or frame rates of the camera based upon IPD or the “human factor data.”  Im et al. discloses a gesture-based interface method and apparatus that accurate and efficiently recognizes a user’s gestures (see paragraphs 7-8).  Im et al. discloses the invention comprising a camera controller that controls image resolutions of cameras based upon different modes of operation (see paragraphs 74-75).  Im et al. discloses the camera controller adjusting the camera between a low and high resolution depending the user distance to the camera which allows for a less or more accurate recognition to be achieved (see paragraphs 76-79 and Figures 8-11).  Im et al. discloses the cameras implemented separate from the display apparatus (see paragraph 47 and #20, 212 vs #10, 104, 106 of Figure 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the gesture-based camera resolution varying techniques of Im et al. with the view adjustments for computing device techniques of Aghara et al. in order to create a more efficient gesture interface by allowing for the variation of power, via the setting of various camera sensing resolutions, thereby allowing for the conservation of power of the computing device (see at least paragraphs 80-81 of Im et al.) while still accurately recognizing user gestures.
In reference to claims 9 and 19, Aghara et al. and Im et al. disclose all of the claim limitations as applied to claims 8 and 18 respectively above.  Im et al. discloses a further embodiment wherein multiple cameras are utilized in the recognition of user gestures (see paragraph 150 and Figure 14).  Neither Aghara et al. nor Im et al. explicitly disclose determining “habit information” and setting an image resolution or frame rate of the cameras based thereupon such that one camera’s resolution or frame rate (e.g. first camera) is higher than the other’s (e.g. second camera).  The Examiner deems however such a feature as an obvious over the combination of the cited prior art.  Im et al. explicitly discloses the varying of camera resolution based upon the distance of a user to the camera wherein a low resolution can implement a lower recognition mode vs. a higher resolution implementing a more accurate resolution mode (see at least paragraphs 76-79).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the multiple cameras and techniques of varying camera image resolution in Im et al. with the aspect of “habit information” to better determine camera resolution based upon further user characteristics/preferences.  Motivation to perform such a modification could be to produce a more efficient computing system while maintaining user customization as per a user’s specific eye characteristics (e.g. IPD of Aghara et al.).

Response to Arguments
The cancellation of claims 10, 12, 20 and addition of claims 22-23 are noted.
Applicant’s arguments, see pages 11-12 of Applicant’s Remarks, filed 06/28/22, with respect to 35 USC 112 rejection of claims 4 and 14 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive.
In reference to claims 1-9, 11, 13-19 and 21, Applicant argues the rejection of the claims based upon Aghara et al. with further reference to the amendments to the claim language of claims 1, 11 and 21 respectively which now reads, “directly retrieving human factor data from a radio signal or an image,” (see pages 12-14 of Applicant’s Remarks).  In particular, Applicant provides a definition of the term “retrieve” and contests that the prior art does not “directly” obtain human factor data from image data (see pages 12-13 of Applicant’s Remarks).  Applicant states Aghara et al. must perform further processing upon image data and that such therefore means Aghara et al. cannot be considered to “directly retrieve human factor data from….an image,” (see page 12 of Applicant’s Remarks).  
In response, the Examiner disagrees.  Firstly, the Examiner has established that Aghara et al. discloses the head-mounted display computing device comprising eye tracking sensors along with one or more cameras, which are used to measure and analyze a user/wearer’s eyes and derive interpupillary distance data (see paragraphs 23-24, 29-32 and Figures 2-3B).  Aghara et al. discloses the camera detecting and producing 2D, 3D, IR and/or depth data (see paragraph 23).  Even further, Aghara et al. discloses the eye-tracking sensors as “video-based.” (see at least paragraph 30).  Aghara et al. explicitly discloses a measurement/analysis logic that measures collected eye data and derives the IPD therefrom (see paragraph 32).  Applicant seems to firstly at least infer that “retrieval” of data must require the data be derived from some “storage” via a definition of the term.  Although Examiner does not necessarily agree since taking an alternate, a broadest interpretation of the claimed term, does not require any sort of “storage” for performing the act of “retrieving,” the Examiner deems Aghara et al. at least inherently discloses such a feature.  Since Aghara et al. uses “video-based” or 2D images from sensors/cameras, the Examiner interprets such a configuration to “store” such data, even albeit temporarily.  Therefore, when Aghara et al. collects, via collection logic (see paragraph 31, the Examiner interprets the data “retrieved from storage.”  Secondly, Applicant’s amendments have explicitly omitted the term “from a storage device” thus the Examiner cannot see such a feature as providing any criticality to the term., 
Secondly, Applicant seems to contest the newly added “direct(ly)” retrieval feature of the claims (1, 11 and 21).  In particular, Applicant deems that Aghara et al. performs further processing upon the collected image data to produce the IPD and this cannot be considered “direct retrieval” of “human factor data” (see page 12 of Applicant’s Remarks).  The Examiner firstly states that the term “directly” in this context is a relative term.  It seems Applicant desires the term to signify “performing no further processing” upon image data however, this is not what is claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Even further support for such a statement comes from Applicant’s arguments which explicitly states, “The eye-tracking sensors may capture images, but these images are not barcodes or the like that already store data and represent the data in visual so as to allow directly retrieved,” (see page 12 of Applicant’s Remarks).  The claims do not contain any such “barcode or the like” data.  Even if however, the claims did discuss such an element, the “barcode” would still need to be further processed, at least minimally, to obtain any data therefrom.  This would then question the term “directly” in the claimed term “directly retrieving…”  Thus, the Examiner believes taking the broadest yet still most reasonable interpretation, as per one of ordinary skill in the art, that the teachings of Aghara et al. are directly applicable to the claimed invention and therefore deems the rejection as just.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/13/22